Case 1:13-cv-01045-NGG-VMS Document 83 Filed 05/31/19 Page 1 of 4 PageID #: 923



 Israel Goldberg
 Steven A. Weg
 GOLDBERG WEG & MARKUS PLLC
 122 West 27th Street, 11th Floor
 New York, New York 10001
 (212) 697-3250

 Domenic M. Recchia, Jr.
 LAW OFFICE OF DOMENIC M. RECCHIA, JR.
 172 Gravesend Neck Road
 Brooklyn, New York 11223
 (718) 336-5550
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  RAMOOE, INC.,

                                      Plaintiff,
                                                       Docket No.: 13-cv-01045 NGG-VMS
         -against-

  THE CITY OF NEW YORK, a Municipal
  Corporation of the State of New York, and
  the NEW YORK CITY DEPARTMENT
  OF HOUSING PRESERVATION AND
  DEVELOPMENT, an agency and
  governmental subdivision of the City of
  New York,

                                      Defendant.

                        DECLARATION OF CHAIM OSTREICHER

        Chaim Ostreicher declares:

        1.     I am president of Ramooe, Inc. (“Ramooe”). I make this declaration based upon

 my own personal knowledge and familiarity with the facts and circumstances set forth herein.
Case 1:13-cv-01045-NGG-VMS Document 83 Filed 05/31/19 Page 2 of 4 PageID #: 924



        2.      Plaintiff Ramooe acquired the real property known as 43 Bartlett Street, Brooklyn,

 New York 11206 (hereinafter the “Property”) by deed dated January 15, 1997. A copy of the deed

 is annexed hereto as Exhibit A.

        3.      In 1998, after issuance of a permit by the NYC Department of Buildings to Plaintiff

 (annexed hereto as Exhibit B), Plaintiff poured a foundation for anticipated construction at the

 Property.

        4.      Just a few months after NYC granted a building permit to Plaintiff, NYC

 commenced a proceeding in the Supreme Court of the State of New York, County of Kings, to

 take the Property from Ramooe (referred to as the “Acquisition Proceeding” in Plaintiff’s

 Memorandum of Law).

        5.      Ramooe learned well after the conclusion of the Acquisition Proceeding that NYC

 had purported to serve documents on Ramooe at “524” Bedford Avenue, Brooklyn, New York.

 Ramooe has never had an address at 524 Bedford Avenue but did have an address of “527” Bedford

 Avenue, Brooklyn, New York.

        6.      527 Bedford Avenue, Brooklyn, New York was a residential building. Plaintiff

 never received any other notice of the Acquisition Proceeding and Plaintiff did not have actual

 notice of the proceeding to timely appear and oppose it.

        7.      Plaintiff commenced this action in 2013 alleging that Ramooe’s rights were

 violation by the Defendants. See, Complaint [Doc. 1].

        8.      Later that year, in December 2013, the parties settled this action. The settlement

 agreement provided in pertinent part that Plaintiff would sign a quitclaim deed for the Property in

 exchange for compensation of $400,000, a woefully low number that was strenuously negotiated.




                                                 2
Case 1:13-cv-01045-NGG-VMS Document 83 Filed 05/31/19 Page 3 of 4 PageID #: 925



        9.      The reason why Ramooe ultimately agreed to such a low number was because it

 was well known that two local organizations with strong ties to the local community, Ridgewood

 Bushwick Senior Citizens Council (“RB”) and United Jewish Organizations of Williamsburg

 (“UJO”), had been chosen to develop the Property (and a few neighboring properties). UJO was

 (and still is) run by Rabbi David Niederman, a local leader in the Williamsburg Satmar Hasidic

 community to which my family belongs. RB is also an influential organization that was started by

 Vito Lopez, a former assemblyman and former chairman of the Brooklyn Democratic Party.

        10.     Members of my family discussed often that we were settling for less than the value

 of the Property because of UJO and RB’s involvement. We determined it was in our best interest

 to put our community first to keep the peace with the two local community organizations.

        11.     In addition, Ramooe was told that various legal challenges, including an injunction

 against the City in a lawsuit was close to being resolved.

        12.     The Defendants unquestionably knew from the back and forth and negotiations, as

 well as their general understanding of the political and communal landscape in South Brooklyn,

 that these factors (especially UJO’s involvement) was important to Ramooe’s agreement to settle.

        13.     My late father Eugene Ostreicher, the former president of Ramooe, attended

 settlement meetings and I attended at least one. The Defendants were cognizant of our appearance

 to be that of Hasidic Jews and Defendants knew that Plaintiff’s address on Bedford Avenue is in

 Williamsburg in an area in which Hasidic Jews reside.

        14.     We were also sure to reinforce to Defendants’ representatives that our interests

 were aligned with those of UJO.

        15.     We (which includes Ramooe) did not know at that time that RB and UJO had lost

 their funding from New York State. We also did not know that HPD had discussed revoking site




                                                  3
Case 1:13-cv-01045-NGG-VMS Document 83 Filed 05/31/19 Page 4 of 4 PageID #: 926
